 Case 2:16-cv-06599-SJO-FFM Document 60-5 Filed 05/15/19 Page 1 of 2 Page ID #:693


1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
2    Tristan P. Jankowski, Esq. (State Bar No. 290301)
3    Osman M. Taher, Esq. (State Bar No. 272441)
     MANNING LAW, APC
4    20062 S.W. Birch St., Suite 200
     Newport Beach, CA 92660
5    Office: (949) 200-8755
     Fax: (866) 843-8308
6    DisabilityRights@manninglawoffice.com
7
     Attorneys for Plaintiff
8

9
                                     UNITED STATES DISTRICT COURT
10
                   CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
11

12

13                                                 Case No.: 2:16-cv-06599-SJO-FFM
14        GUILLERMO ROBLES, an
                                                   DECLARATION OF TRISTAN P.
15        individual,                              JANKOWSKI IN SUPPORT OF
16                                                 PLAINTIFF’S MOTION FOR LEAVE TO
                        Plaintiff,                 AMEND PLAINTIFF’S COMPLAINT
17
          v.
18                                                 DATE: June 17, 2019
          DOMINO’S PIZZA LLC, a limited            TIME: 10:00 AM
19
                                                   COURTROOM: 10C
20        liability corporation,
                       Defendant.                  HON. S. JAMES OTERO
21

22

23

24

25
               I, Tristan P. Jankowski, hereby declare under the penalty of perjury that the
26
     foregoing is true and correct:
27
     1.        I am one of the attorneys for the Plaintiff GUILLERMO ROBLES (“Plaintiff”) in
28
               the above-entitled action.

                               DECLARATION OF TRISTAN P. JANKOWSKI
                                                1
 Case 2:16-cv-06599-SJO-FFM Document 60-5 Filed 05/15/19 Page 2 of 2 Page ID #:694


1    2.   I am licensed to practice law before this court and all California State courts.
2    3.   I have personal knowledge of the information contained in this Declaration and
3         could testify to such if called to do so.
4    4.   On May 14, 2019, I emailed Defendant’s counsel, Bradley Leimkuhler, with a
5         Proposed First Amended Complaint and requested that Defendant stipulate to
6         allow Plaintiff to amend his Complaint. Mr. Leimkuhler did not respond by email
7         to my request.
8

9          I declare under penalty and perjury under the laws of the State of California and
10   the United States of America, that the foregoing is true and correct. Executed on the
11   15th day of May 2019, at Charleston, South Carolina.
12

13

14
     Dated: May 15, 2019           MANNING LAW, APC

15
                                      By: /s/ Tristan P. Jankowski
16                                       Tristan P. Jankowski
17
                                         Attorneys for Plaintiff

18

19

20

21

22

23

24

25

26

27

28



                           DECLARATION OF TRISTAN P. JANKOWSKI
                                            2
